DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first layer of the patterned conductive layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the first layer” will be interpreted as --a first layer--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, & 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unterreithmeier (US PGPub 20190089328).
As per claim 1:
	Unterreithmeier discloses in Figs. 1 & 2:
An acoustic wave resonator (SAW, Title) comprising: 
a piezoelectric layer; 
an interdigital transducer electrode over the piezoelectric layer (piezoelectric substrate PS), the interdigital transducer electrode including a bus bar (BB) and fingers (electrode fingers EF) extending from the bus bar, the fingers each including an edge portion (peripheral areas RB) and a body portion (internal area IB); 
a temperature compensation layer (dielectric layer DL, comprising silicon oxide, [0077], which is a temperature compensating layer [0075]) over the interdigital transducer electrode; 
and a patterned conductive layer (weighting strips (BS), comprising conductive metals, [0019]) including conductive portions overlapping the edge portions of the fingers ([0017]), the conductive portions being spaced apart from each other (see Fig. 1), and a portion of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode (Figs. 2 & 4).

	As per claim 2:
	Unterreithmeier discloses in Figs. 1-4:
the conductive portions are separated by material of the temperature compensation layer (Fig. 3 shows cross-section between conductive portions), each conductive portion of the patterned conductive layer has a conductive portion width that is at least as wide as a finger width of a respective underlying edge portion (Fig. 1).

	As per claim 3:
	Unterreithmeier discloses in Figs. 1-4:
the patterned conductive layer has a density that is at least as high as a density of a material of the interdigital transducer electrode that is in contact with the piezoelectric layer ([0038]).
	As per claim 6:
	Unterreithmeier discloses in Figs. 1-4:
a cover layer (dielectric top layer DDL) over the temperature compensation layer, the cover layer is a silicon nitride layer or an aluminum oxide layer ([0077]).

	As per claim 8:
Unterreithmeier discloses in Figs. 1-4:
the patterned conductive layer is non-overlapping with the body portions of the fingers (see Fig. 1).

	As per claim 9:
	Unterreithmeier discloses in Figs. 1-4:
a second bus bar and second fingers extending from the second bus bar, the second fingers each including an edge portion and a body portion, and the patterned conductive layer including second conductive portions that overlap edge portions of the second fingers, a portion of the conductive portions overlaps edge portion of a finger of the fingers that extends from the bus bar and a portion of a finger of the second fingers that extends from the second bus bar (Unterreithmeier includes a second bus bar, fingers, and patterned conductive layer opposite to a first set as per claim 1, with edge and body portions).

Claim(s) 1-2 & 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura (US PGPub 20190356296)
As per claim 1:
Mimura discloses in Figs. 1-4:
An acoustic wave resonator (SAW, Title) comprising: 
a piezoelectric layer; 
an interdigital transducer electrode (3) over the piezoelectric layer (piezoelectric substrate 2), the interdigital transducer electrode including a bus bar (4a) and fingers (electrode fingers 4b) extending from the bus bar, the fingers each including an edge portion (edge region Cb) and a body portion (center region B); 
a temperature compensation layer (first dielectric film 8, [0055]) over the interdigital transducer electrode; 
and a patterned conductive layer (mass adding film, made of Ti, [0061]) including conductive portions overlapping the edge portions of the fingers (Cb and Ca are overlapped), the conductive portions being spaced apart from each other (see Figs. 1 & 4), and a portion of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode (Figs. 3 & 4).

As per claim 2:
Mimura discloses in Figs. 1-4:
the conductive portions are separated by material of the temperature compensation layer (Fig. 4), each conductive portion of the patterned conductive layer has a conductive portion width that is at least as wide as a finger width of a respective underlying edge portion (Fig. 4).

	As per claim 6:
	Mimura discloses in Figs. 1-4:
a cover layer (second dielectric film 9) over the temperature compensation layer, the cover layer is a silicon nitride layer or an aluminum oxide layer ([0056]).

	As per claim 7:
	Mimura discloses in Figs. 1-4:
the temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and the patterned conductive layer is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).
	
	As per claim 8:
Mimura discloses in Figs. 1-4:
the patterned conductive layer is non-overlapping with the body portions of the fingers (see Fig. 1 & 4).

	As per claim 9:
	Mimura discloses in Figs. 1-4:
a second bus bar and second fingers extending from the second bus bar, the second fingers each including an edge portion and a body portion, and the patterned conductive layer including second conductive portions that overlap edge portions of the second fingers, a portion of the conductive portions overlaps edge portion of a finger of the fingers that extends from the bus bar and a portion of a finger of the second fingers that extends from the second bus bar (Mimura includes a second bus bar, fingers, and patterned conductive layer opposite to a first set as per claim 1, with edge and body portions).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 17, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unterreithmeier (US PGPub 20190089328) in view of Daimon (US PGPub 20180269852).
As per claim 4:
Unterreithmeier discloses that the patterned conductive layer may comprise copper, silver, gold, titanium, or tungsten ([0019]).
Unterreithmeier does not disclose:
a second patterned conductive layer positioned between the patterned conductive layer and the interdigital transducer electrode.
Daimon discloses:
The IDT and the mass-adding film may be formed of single-layered metal films or multilayer metal films, the mass-adding film may be formed of platinum or other materials ([0046]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the patterned conductive layer from multilayer metal films, such that a second patterned conductive layer may be positioned between the patterned conductive layer and the interdigital transducer electrode, as an art-recognized method of forming conductive layers as disclosed by Daimon.

As per claim 17:
Unterreithmeier discloses in Figs. 1 & 2:
A method of manufacturing an acoustic wave resonator (SAW, Title) the method comprising: 
providing an acoustic wave resonator structure (SAW, title) with a temperature compensation layer (dielectric layer DL, comprising silicon oxide, [0077], which is a temperature compensating layer [0075]) over an interdigital transducer electrode, the interdigital transducer electrode including fingers (EF) extending from a bus bar (BB), the fingers each including an edge portion  (peripheral areas RB) and a body portion (internal area IB);
and forming a patterned conductive layer (weighting strips (BS), comprising conductive metals, [0019]) that overlaps with the edge portions of the fingers of the interdigital transducer electrode and that is non-overlapping with the body portions  ([0017]), and material of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode (Figs. 2 & 4)..
Unterreithmeier does not disclose:
the patterned conductive layer including a break between adjacent fingers of the fingers,
	Daimon discloses in Figs. 1 & 9-12:
A saw resonator with a patterned conductive layer (mass adding films 5a-c, [0045]), including conductive portions overlapping the edge portions of the fingers (second mass adding film 5b or 15b) wherein the patterned conductive layer features a break between two adjacent fingers of the fingers.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the patterned conductive layer of Unterreithmeier with breaks between adjacent fingers of the fingers as an art-recognized alternative/equivalent configuration for a patterned conductive layer (mass adding film) as disclosed by Daimon between Figs. 1 & 9 able to provide the same function and to further provide the benefit of reduced material, as is well-understood in the art.

As per claim 19:
Unterreithmeier discloses:
forming temperature compensation material (upper dielectric layer DL2) over the patterned conductive layer, the temperature compensation layer is a silicon dioxide layer ([0025,0028]).

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unterreithmeier (US PGPub 20190089328) in view of Mimura (US PGPub 20190356296) and Daimon (US PGPub 20180269852).

As per claim 10:
Unterreithmeier discloses in Figs. 1 & 2:
An acoustic wave resonator (SAW, Title) comprising: 
a piezoelectric layer; 
an interdigital transducer electrode over the piezoelectric layer (piezoelectric substrate PS), the interdigital transducer electrode including a bus bar (BB) and fingers (electrode fingers EF) extending from the bus bar, the fingers each including an edge portion (peripheral areas RB) and a body portion (internal area IB); 
a temperature compensation layer (dielectric layer DL, comprising silicon oxide, [0077], which is a temperature compensating layer [0075]) over the interdigital transducer electrode, the temperature compensation layer has a thickness from a lower surface (bottom) to an upper surface (top) opposite the lower surface, the lower surface being closer to the interdigital transducer electrode than the upper surface; 
and a patterned conductive layer (weighting strips (BS), comprising conductive metals, [0019]) including conductive portions overlapping the edge portions of the fingers ([0017]), the patterned conductive layer having a density that is at least as high as a -32-SKYWRKS.961APATENT density of a material of the interdigital transducer electrode that is in contact with the piezoelectric layer ([0038]), 
, and a portion of the temperature compensation layer being positioned between the patterned conductive layer and the interdigital transducer electrode (Figs. 2 & 4).
	Unterreithmeier does not disclose:
the patterned conductive layer having a break between two adjacent fingers of the fingers, and the patterned conductive layer is spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer.
	Daimon discloses in Figs. 1 & 9-12:
A saw resonator with a patterned conductive layer (mass adding films 5a-c, [0045]), including conductive portions overlapping the edge portions of the fingers (second mass adding film 5b or 15b) wherein the patterned conductive layer features a break between two adjacent fingers of the fingers.
	Mimura discloses in Figs. 1-4:
A temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and a patterned conductive layer (mass adding film 7) is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the patterned conductive layer of Unterreithmeier with breaks between adjacent fingers of the fingers as an art-recognized alternative/equivalent configuration for a patterned conductive layer (mass adding film) as disclosed by Daimon between Figs. 1 & 9 able to provide the same function and to further provide the benefit of reduced material, as is well-understood in the art.
	It would have been further obvious for the patterned conductive layer to be spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer to provide the benefit of reducing transverse mode spurious responses, as taught by Mimura ([0099]).
	As per claim 11:
	Unterreithmeier does not disclose:
the patterned conductive layer includes islands separated from each other, the islands are separated by portions of the temperature compensation layer.
	Daimon discloses in Figs. 1 & 9-12:
A saw resonator with a patterned conductive layer (mass adding films 5a-c, [0045]), including conductive portions overlapping the edge portions of the fingers (second mass adding film 5b or 15b) wherein the patterned conductive layer features a break between two adjacent fingers of the fingers.
	As a consequence of the combination of claim 10, the patterned conductive layer includes islands separated from each other, the islands are separated by portions of the temperature compensation layer.

	As per claim 12:
	Unterreithmeier does not disclose:
each island of the patterned conductive layer has an island width, the island width is at least as wide as a finger width of respective underlying edge portion of the finger, the island width has a variation that is ±5% of the finger width of the underlying edge portion.
Daimon discloses in Figs. 1 & 9-12:
A saw resonator with a patterned conductive layer (mass adding films 5a-c, [0045]), including conductive portions overlapping the edge portions of the fingers (second mass adding film 5b or 15b) wherein the patterned conductive layer features a break between two adjacent fingers of the fingers, and wherein the second mass adding films overlap the electrode fingers ([0073]).
As a consequence of the combination of claim 10, each island of the patterned conductive layer has an island width, the island width is at least as wide as a finger width of respective underlying edge portion of the finger.
At the time of filing, it would have been obvious to one of ordinary skill in the art  for the island width to have a variation that is ±5% of the finger width of the underlying edge portion to ensure overlapping coverage of the electrode finger as required by Damon, and further to ensure the proper velocity adjustment due to patterned conductive layer as per Daimon ([0011]).

As per claim 13:
Unterreithmeier discloses that the patterned conductive layer may comprise copper, silver, gold, titanium, or tungsten ([0019]).
Unterreithmeier does not disclose:
a second patterned conductive layer positioned between the patterned conductive layer and the interdigital transducer electrode, the patterned conductive layer has a higher mass than the second conductive layer.
Mimura discloses:
The mass-adding film may comprise titanium alone or as a main component, or a different material ([0061]).
The IDT may be formed from copper, gold, tungsten, tantalum, or molybdenum ([0053]).
	Daimon discloses:
The IDT and the mass-adding film may be formed of single-layered metal films or multilayer metal films, the mass-adding film may be formed of platinum or other materials ([0046]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the patterned conductive layer from multilayer metal films, such that a second patterned conductive layer may be positioned between the patterned conductive layer and the interdigital transducer electrode, as an art-recognized method of forming conductive layers as disclosed by Daimon.
It would have been further obvious for the patterned conductive layer to have a higher mass than the second conductive layer, as the use of varying thicknesses of various metals with differing densities is well-known in the art for forming conductive layers such as mass-adding films and IDT electrodes.

As per claim 14:
Unterreithmeier discloses that the patterned conductive layer may comprise copper, silver, gold, titanium, or tungsten ([0019]).
Unterreithmeier does not disclose:
the second patterned conductive layer is a titanium layer, the patterned conductive layer is a molybdenum layer or a tungsten layer.
Mimura discloses:
The mass-adding film may comprise titanium alone or as a main component, or a different material ([0061]).
The IDT may be formed from copper, gold, tungsten, tantalum, or molybdenum ([0053]).
Daimon discloses:
The IDT and the mass-adding film may be formed of single-layered metal films or multilayer metal films, the mass-adding film may be formed of platinum or other materials ([0046]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the second patterned conductive layer as a titanium layer, and the patterned conductive layer as a molybdenum layer or a tungsten layer, as titanium is common material used in multi-layer conductors for providing adhesion to a lower substrate, as is well-understood in the art, and tungsten is provided as a possible patterned conductive layer material of Unterreithmeier, such that the combination is one of a limited number of combinations of the suggested materials of Unterreithmeier for the patterned conductive layer.

As per claim 15:
Unterreithmeier discloses in Figs. 1-4:
a cover layer (dielectric top layer DDL) over the temperature compensation layer, the cover layer is a silicon nitride layer or an aluminum oxide layer ([0077]).

As per claim 16:
Unterreithmeier discloses:
A front end module ([0003]) comprising an acoustic wave filter including acoustic wave resonators arranged to filter a radio frequency signal, the acoustic wave resonators including the acoustic wave resonator of claim 10.
Unterreithmeier does not disclose:
other circuitry, and a package enclosing the acoustic wave filter and the other circuitry, the other circuitry includes a multi-throw radio frequency switch or a power amplifier.
Mimura discloses in Fig. 17:
A front end module (230) comprising an acoustic wave filter including acoustic wave resonators arranged to filter a radio frequency signal (duplexers, [0140]), other circuitry, and a package (device 240) enclosing the acoustic wave filter and the other circuitry, the other circuitry includes a multi-throw radio frequency switch (225) or a power amplifier (234a-b, 244a-b).
At the time of filing, it would have been obvious to one of ordinary skill in the art to implement the acoustic resonator of claim 10 into a front end module such as that of Mimura as an art-recognized alternative/equivalent front end module capable of providing the same function.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Unterreithmeier (US PGPub 20190089328) in view of Daimon (US PGPub 20180269852) as applied to claim 4 above, and further in view of Mimura (US PGPub 20190356296).
The resultant combination discloses the acoustic wave resonator of claim 4, as rejected above.
As per claim 5:
The resultant combination discloses:
Unterreithmeier discloses that the patterned conductive layer may comprise copper, silver, gold, titanium, or tungsten ([0019]).
Daimon discloses:
The IDT and the mass-adding film may be formed of single-layered metal films or multilayer metal films, the mass-adding film may be formed of platinum or other materials ([0046]).
The resultant combination does not disclose:
the patterned conductive layer has a higher mass than the second patterned conductive layer, the second patterned conductive layer is a titanium layer, the patterned conductive layer is a molybdenum layer or a tungsten layer.
Mimura discloses:
The mass-adding film may comprise titanium alone or as a main component, or a different material ([0061]).
The IDT may be formed from copper, gold, tungsten, tantalum, or molybdenum ([0053]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the patterned conductive layer to have a higher mass than the second conductive layer, as the use of varying thicknesses of various metals with differing densities is well-known in the art for forming conductive layers such as mass-adding films and IDT electrodes.
It would have been further obvious to form the second patterned conductive layer as a titanium layer, and the patterned conductive layer as a molybdenum layer or a tungsten layer, as titanium is common material used in multi-layer conductors for providing adhesion to a lower substrate, as is well-understood in the art, and tungsten is provided as a possible patterned conductive layer material of Unterreithmeier, such that the combination is one of a limited number of combinations of the suggested materials of Unterreithmeier for the patterned conductive layer.

Claims 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Unterreithmeier (US PGPub 20190089328) in view of Daimon (US PGPub 20180269852) as applied to claim 17 above, and further in view of Mimura (US PGPub 20190356296).
The resultant combination discloses the method of claim 17 as rejected above.
As per claim 18:
The resultant combination discloses:
Unterreithmeier discloses that the patterned conductive layer may comprise copper, silver, gold, titanium, or tungsten ([0019]).
	Daimon discloses:
The IDT and the mass-adding film may be formed of single-layered metal films or multilayer metal films, the mass-adding film may be formed of platinum or other materials ([0046]).
	The resultant combination does not disclose:
forming a second patterned conductive layer positioned between the patterned conductive layer and the interdigital transducer electrode, the second patterned conductive layer being formed before the patterned conductive layer, the second patterned conductive layer is a titanium layer, and the patterned conductive layer is a molybdenum layer.
Mimura discloses:
The mass-adding film may comprise titanium alone or as a main component, or a different material ([0061]).
The IDT may be formed from copper, gold, tungsten, tantalum, or molybdenum ([0053]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the patterned conductive layer from multilayer metal films, such that a second patterned conductive layer may be positioned between the patterned conductive layer and the interdigital transducer electrode, as an art-recognized method of forming conductive layers as disclosed by Daimon.
	It would have been further obvious to form the second patterned conductive layer as a titanium layer, and the patterned conductive layer as a molybdenum layer or a tungsten layer, as titanium is common material used in multi-layer conductors for providing adhesion to a lower substrate, as is well-understood in the art, and molybdenum is known material used for the formation of conductive layers as disclosed by Mimura, such that the combination is one of a limited number of combinations of the commonly known materials used in the art for the formation of a patterned conductive layer.
	It would have been further obvious to form the second patterned conductive layer before the patterned conductive layer to provide a sequential, layer by layer formation of the constituents of the patterned conductive layers, as is well understood in the art.

	As per claim 20:
	The resultant combination does not disclose:
a first layer of the patterned conductive layer is formed within 20% to 80% of a thickness of the temperature compensation layer from a piezoelectric layer of the acoustic wave resonator.
	Mimura discloses in Figs. 1-4:
A temperature compensation layer has a thickness from a lower surface to an upper surface opposite the lower surface (T1+T2), and a patterned conductive layer (mass adding film 7) is spaced apart from the lower surface by a distance (T1) that is within 20% to 80% of the thickness of the temperature compensation layer ([0059]).

At the time of filing, it would have been obvious to one of ordinary skill in the art for the patterned conductive layer to be spaced apart from the lower surface by a distance that is within 20% to 80% of the thickness of the temperature compensation layer to provide the benefit of reducing transverse mode spurious responses, as taught by Mimura ([0099]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843